                                                                                                                                     Page 1 of 4


AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                            UNITED STATES DISTRICT COURT
                                               Eastern District of California
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                          v.                                          Case Number: 5:18-cr-00001-JLT
                   RALPH E. BRISBIN                                   Defendant's Attorney: Hope Alley, Assistant Federal Defender

THE DEFENDANT:
     pleaded guilty to count(s) 1 of the Information.
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
See next page.

       The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

     The defendant has been found not guilty on count(s)      .
     Count(s) 2 and 3 are dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                      Appeal rights waived.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                      12/10/2018
                                                                      Date of Imposition of Judgment



                                                                      Signature of Judicial Officer
                                                                      Jennifer L. Thurston, United States Magistrate Judge
                                                                      Name & Title of Judicial Officer
                                                                         12/11/18
                                                                      Date
                                                                                                                      Page 2 of 4


AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case
DEFENDANT: RALPH E. BRISBIN                                                                                      Page 2 of 4
CASE NUMBER: 5:18-cr-00001-JLT

                                                                                                             Count
Title & Section                       Nature of Offense                                      Offense Ended
                                                                                                             Number
43 C.F.R. § 8365.1-1(b)(1)            Dispose of trash and garbage in non-designated place   3/30/2018       1
                                                                                                                               Page 3 of 4


AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
DEFENDANT: RALPH E. BRISBIN                                                                                               Page 3 of 4
CASE NUMBER: 5:18-cr-00001-JLT

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (1 day).

      No TSR: Defendant shall cooperate in the collection of DNA.

      The court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district
              at     on     .
              as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               before       on    .
               as notified by the United States Marshal.
               as notified by the Probation or Pretrial Services Officer.
       If no such institution has been designated, to the United States Marshal for this district.

                                                                 RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                        to
at                                                   , with a certified copy of this judgment.



                                                                        United States Marshal


                                                                        By Deputy United States Marshal
                                                                                                                                      Page 4 of 4


AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
DEFENDANT: RALPH E. BRISBIN                                                                                                      Page 4 of 4
CASE NUMBER: 5:18-cr-00001-JLT

                                                              PROBATION
The defendant is hereby sentenced to probation for a term of:
18 Months Unsupervised Probation.

If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                  CONDITIONS OF PROBATION
1.    The defendant's probation shall be unsupervised by the probation office.
2.    The defendant is ordered to obey all federal, state, and local laws.
3.    The defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and contact number.
4.    The defendant shall pay a fine of $___ and a special assessment of $25.00 for a total financial obligation of $25.00 which shall
      be due immediately/paid in full by 6/10/2020. Payments shall be made payable to the Clerk, U.S.D.C., and mailed to Clerk of
      Court, 2500 Tulare Street, Rm 1501, Fresno, CA 93721

          CLERK U.S.D.C.
          501 "I" Street, #4-200
          Sacramento, CA 95814
